Title: From George Washington to John Augustine Washington, 6 June 1780–6 July 1780
From: Washington, George
To: Washington, John Augustine




My dear Brother,
Morris-Town June 6th[-6 July] 1780

Your letter of the 10th of March came safe, but was rather long on its passage. I have also received the other letter refered to—dated at Mt Vernon last fall. I do not at this time recollect the date of my last letter to you, because—however agreeable it may be to me—I have little leizure for private corrispondencies being, in a manner, wearied to death by the multiplicity of public matters I am obliged to attend to. I can only say—& I say it with much truth, that I derive much pleasure in hearing from you, although it is not in my power to response as often as I could wish.
I am glad to find that you did not dispose of your land. the Paper currency of this Continent has—for sometime past, been upon too fluctuating a scale to receive in return for real property, unless it was to be bartered off immediately for something else of permanent value. To say when the hour of apreciation will arrive, is (if not beyond the reach of human ken) very difficult—it depends upon a variety of causes—more virtue—more exertion—more economy and a better knowledge of our true situation. While the interested man, who makes every thing yield to his lust for gain—the Speculator, which is only another term for the same thing—and the disaffected—though acting upon different principles to effect the same end, are practising every art that human craft—& cunning can devise to counteract the struggles of the virtuous part of the community I think our money is upon too unstable a footing & fluctuating to part with Land for—when the latter we are certain will become more valuable every day. It ever was my opinion, though candor obliges me to confess it is not consistent with national policy, to have my property as much as possible in Lands—I have seen no cause to change this opinion; but abundant reason to confirm me in it;

being perswaded that a few years Peace will inundate these States with emigrants & of course enhaunce the price of Land far above the comn Intt of Money.



July 6th 1780.

I begun this letter, & had written nearly thus far when advice came to me that the enemy had landed at Elizabeth Town point, & was advancing in force upon us. Unable as we were to oppose them—I thought it best to put on a good countenance & advance towards them; which being done; and the partial engagements which followed being published—makes it unnecessary for me to detail them again—It is to be lamented—bitterly lamented—and in the anguish of Soul I do lament, that our fatal & accursed policy should bring the 6th of June upon us and not a single recruit to the army, tho’ the consequences were foretold last Fall, & pressed with as much precision as if the opinion had been the result of inspiration; but it has ever been our conduct & misfortune to slumber & sleep while we should be deligent in preparation—& when pressed by irresistable necessity & when we can delay no longer—then to bring ourselves to the brink of destruction by expensive & temporary expedients—In a word, we have no system, and seem determined not to profit by experience. We are, during the winter, dreaming of Independance & Peace, without using the means to become so—In the Spring, when our Recruits should be with the Army & in training, we have just discovered the necessity of calling for them. & by the Fall, after a distressed, & inglorious campaign for want of them, we begin to get a few men, which come in just time enough to eat our Provisions—and consume our stores without rendering any service—thus it is, one year rolls over another—and without some change—we are hastening to our ruin.
To tell a person at the distance of three or 400 Miles that an Army reduced almost to nothing (by the expiration of short enlistments) should—sometimes—be five or Six days together without Bread—then as many without Meat—& once or twice, two or three without either—that the same Army should have had numbers of Men in it with scarcely cloaths enough to cover their nakedness, & a full fourth of it without even the shadow of a blanket severe as the Winter was—& that men under these circumstances were held together, is hardly within the bounds of credibility—but is nevertheless true—it is no difficult matter therefore under this view of things (which is not sufficiently coloured to the life) to form some idea of my situation.
The States, under an expectation of hourly succour from France, are now called upon in pointed & pressing terms for Men & supplies to co-operate with them; but in what manner they will give them—when



they will arrive—& what may be the result—the womb of time only can reveal—I cannot. Our whole re-inforcement as yet is about 250 Men.
The Enemy after leaving the Jerseys, made demonstrations towards our Posts in the Highlands (on the North River) as if a visit was intended them—this occasioned my moving that way; but after hovering upon the Water for two or three days—in the river—they debarked on the East side of it, & are foraging that Ground which we ought to preserve if we had the power to accomplish it—meanwhile we lye on the West side of the river, distant from it abt 18 Miles, with a view of refreshing our Troops—waiting the arrival of the French-fleet—& our own reinforcements—My affectionate regards are presented to my Sister and all the family. with much truth I can assure that I am Yrs

Go: Washington


